Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action Number 1:20-cv-02496-MEH

Christopher Jones,
       Plaintiff,

v.

LexisNexis Risk Solutions Inc.,
      Defendant.

                           PROPOSED FINAL PRETRIAL ORDER

                                  1. DATE AND APPEARANCES

The final pretrial conference was held on July 7, 2021 at 11:00 a.m. Matthew R. Osborne
appeared on behalf of Plaintiff. Ronald I. Raether, Jr., appeared on behalf of Defendant.

                                         2. JURISDICTION


The Court has jurisdiction to hear Plaintiff's federal claims under 28 U.S.C. § 1331.

                        3. STATEMENT OF CLAIMS AND DEFENSES

Plaintiff: Defendant has mixed Plaintiff’s credit file with other individual(s). Plaintiff discovered

the mixed file in Feb. 2020, when he was turned down for a cell phone at T-Mobile. Plaintiff

ordered a copy of his Lexis credit file, and saw a host of inaccurate information. In early April

2020, Plaintiff disputed the inaccurate information above with Defendant via certified mail,
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 2 of 11




highlighting all of the inaccurate information. Defendant received Plaintiff’s dispute letter on April

6, 2020 at 11:52am. To date, Defendant has not responded to Plaintiff’s April 2020 dispute letter.

       Defendant negligently and willfully violated 15 U.S.C. § 1681e(b) by failing to follow

reasonable procedures to ensure maximum possible accuracy of the information in Plaintiffs’

consumer reports, 15 U.S.C. § 1681i by failing to conduct a reasonable re-investigation, 15 U.S.C.

§ 1681g by failing to provide Plaintiff with an updated credit file, and 15 U.S.C. § 1681b by selling

Plaintiff’s consumer reports to third parties who intended to order a report on a different

Christopher Jones. Defendant’s violations of the FCRA have caused Plaintiffs actual damages,

including, embarrassment, emotional distress, and inconvenience.



Defendant: Plaintiff largely failed to conduct discovery in this case. Based on the minimal

evidence admissible in this matter, therefore, Plaintiff’s claims fail as a matter of law. As detailed

in Defendant’s motion for summary judgment, ECF No. 24, Plaintiff cannot establish that he

suffered compensable damages – he did not. Absent this essential element of his negligence claim,

judgment for Defendant is appropriate as a matter of law.

       At trial, Defendant will show that, apart from his own testimony, Plaintiff has no evidence

to support any of his allegations. Throughout months of discovery, and notwithstanding his burden

of proof, Plaintiff chose not to depose a single witness or retain an expert. Even so, Defendant

will explain in detail the reasonable procedures it used to prepare Plaintiff’s consumer report,

which complied with 15 U.S.C. § 1681e(b). The FCRA is not a strict liability statute and, even

assuming, arguendo, that Defendant prepared Plaintiff’s consumer report, and that the report

contained inaccurate information, Plaintiff cannot prove an inaccuracy stemmed from Defendant’s
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 3 of 11




failure to follow reasonable procedures to assure maximum possible accuracy. Although Plaintiff

issued subpoenas to various third parties, nearly nothing is known about Plaintiff’s transactions

with those third parties because Plaintiff chose not to follow his subpoenas with depositions.

Moreover, no third party produced a document which could possibly carry Plaintiff’s burden to

prove Defendant failed to follow reasonable procedures in preparing Plaintiff’s consumer report.

And since Plaintiff acknowledges he did not suffer any economic harm, his testimony could not

convince a reasonable juror that Defendant caused him to suffer compensable emotional distress

in June 2019 (the date Plaintiff alleges Carvana requested his consumer report) when Plaintiff

argues that he first discovered issues with his consumer report in April 2020.

             Plaintiff’s claims that Defendant violated 15 U.S.C. §§ 1681i and 1681g hinge on his

allegation that Defendant failed to respond to a dispute letter he allegedly mailed in April 2020, in

which he requested the information in his consumer file. Defendant will establish through

documentary evidence and testimony that it never received such a letter (or any other mailed

correspondence) from Plaintiff. Defendant will also show that Plaintiff did not inquire about the

status of his alleged dispute letter, and that his last communication with Defendant was in February

2020.

             Plaintiff’s allegation that Defendant violated 15 U.S.C. § 1681b when it allegedly sold his

consumer report to third parties who requested information on a different Christopher Jones is

based entirely on speculation and not supported by any evidence or the law. Defendant will

establish that it only prepares reports for permissible purposes.

                                             4. STIPULATIONS

        I.      Defendant is a Georgia corporation and is located at 1000 Alderman Drive,
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 4 of 11




                   Alpharetta, GA 30005.

       II.         Plaintiff’s actual damages claim is limited to non-economic damages, i.e., emotional

                   distress.

      III.         Plaintiff never saw a doctor or sought medical attention for his alleged emotional

                   distress.

      IV.          Plaintiff has not been denied insurance coverage.




                                           5. PENDING MOTIONS

            The following motions are pending:

Defendant’s Motion for Summary Judgment.

                                                 6. WITNESSES

 Plaintiff:

 a.          List the non-expert witnesses to be called by each party. List separately:

             (1)       witnesses who will be present at trial: Plaintiff Christopher Jones, will testify as
                       to all matters set forth in the pleadings and discovery.

             (2)       witnesses who may be present at trial if the need arises: Any corporate
                       representative of Defendant, whose identity is unknown to Plaintiff at this time,
                       who appears at the trial. Expected subjects to testimony will be the company’s
                       policies and procedures on compliance with the FCRA, the company position as
                       to what happened in this case, and all matters set forth in the pleadings and
                       discovery responses.
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 5 of 11




       (3)    witnesses where testimony is expected to be presented by means of a deposition
              and, if not taken steno graphically, a transcript of the pertinent portions of the
              deposition testimony: None.


 b.     List the expert witnesses to be called by each party. List separately:

        (1)    witnesses who will be present at trial: None.

        (2)    witnesses who may be present at trial: None.

         (3) witnesses where testimony is expected to be presented by means of a deposition
and, if not taken steno graphically, a transcript of the pertinent portions of the deposition
testimony: None.


Defendant:

 a.     List the non-expert witnesses to be called by each party. List separately:

       (1)    witnesses who will be present at trial: Plaintiff Christopher Jones



       (2)    witnesses who may be present at trial if the need arises: Marcia Mejia and Manish
              Shah of LNRS, and Paul Wahbe and any other corporate representative(s) of LNRS,
              whose identity is to be determined. Mr. Shah is expected to testify about
              Defendant’s policies and procedures for matching public records to a specific
              consumer. Ms. Mejia is expected to testify that Defendant has no record of ever
              having received a dispute letter from Plaintiff.


         (3)    witnesses where testimony is expected to be presented by means of a deposition
and, if not taken stenographically, a transcript of the pertinent portions of the deposition
testimony: None.


 b.     List the expert witnesses to be called by each party. List separately:

        (1)    witnesses who will be present at trial: None.
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 6 of 11




        (2)     witnesses who may be present at trial: None.

         (3)    witnesses where testimony is expected to be presented by means of a deposition
and, if not taken steno graphically, a transcript of the pertinent portions of the deposition
testimony: None.



                                        7. EXHIBITS

        (1) Plaintiff:

  Exhibit Number                 Name of Exhibit                 Stipulated?

  1                              110-page highlighted Lexis      No

                                 Nexis report dated Feb. 21,

                                 2021

  2                              Letter from Defendant to        Yes

                                 Plaintiff, LNRS_CJones000002

  3                              Audio recording of phone call Yes

                                 between Plaintiff and

                                 Defendant,

                                 LNRS_CJones000001

  4                              Private Note by Shawn           Yes

                                 Stewart, LNRS_CJones000107.

  5                              Defendant’s Notes,              Yes

                                 LNRS_CJones000108-9.

  6                              Defendant’s Policies,           Yes

                                 LNRS_CJones000110-143.
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 7 of 11




  7                       Carvana Business Records        No

                          Affidavit pursuant to F.R.E.

                          902(11), plus attached credit

                          report from Lexis Nexis.

  8                       PACER bankruptcy search         No

                          results on Christopher

                          Stephen Jones

  9                       Plaintiff’s dispute letter to   No

                          Defendant dated March 17,

                          2020

  10                      Plaintiff’s receipt from US     No

                          Postal Office for dispute

                          letter to Defendant

  11                      USPS Tracking for Plaintiff’s   No

                          dispute letter to Defendant

  12                      Blog written by Defendant’s     No

                          attorneys, dated Jan. 17,

                          2020, about $1 million

                          punitive damages award in

                          FCRA mixed file case.



       (2) Defendant:
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 8 of 11




  Exhibit Number                 Name of Exhibit                 Stipulated?

  A                              T-Mobile subpoena response      Yes.

  B                              Recording of phone call dated   Yes
                                 Feb. 21, 2020.
                                 LNRS_CJones000001.
  C                              Correspondence from LNRS        Yes
                                 to Plaintiff dated Feb. 6,
                                 2020. LNRS_CJones000002-
                                 104.
  D                              Correspondence from LNRS        Yes
                                 to Plaintiff dated Feb. 21,
                                 2020. LNRS_CJones000105-
                                 06.
  E                              LNRS internal notes.            Yes
                                 LNRS_CJones000007-09.
  F                              LNRS Data Accuracy Policy       Yes
                                 for Consumer Reports.
                                 LNRS_CJones000110-19.
  G                              LNRS FCRA-Regulated Data        Yes
                                 Source Policy.
                                 LNRS_CJones000120-30.
  H                              LNRS Risk and Business          Yes
                                 Analytics Compliance
                                 Management System Policy.
                                 LNRS_CJones000131-43.



                                       8. DISCOVERY

Discovery has been completed.

Defendant: Should the court deny Defendant’s motion for summary judgment as to Plaintiff’s

negligence claim, LNRS will move to reopen discovery for the limited purpose of deposing

Plaintiff with regard to items in the declaration attached to his summary judgment response which

were not disclosed during the discovery period.
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 9 of 11




Plaintiff: Plaintiff will object to reopening discovery to depose Plaintiff – Defendant did not

depose Plaintiff during discovery, and nothing in his declaration even remotely justifies reopening

discovery.

                                      9. SPECIAL ISSUES

None.

                                       10. SETTLEMENT

 a.     The parties have discussed settlement.

 b.     The parties do not anticipate attending a settlement conference.

 c.     The parties were promptly informed of all offers of settlement.

 d.     Counsel for the parties and any pro se party may hold future settlement conferences.

 e.     It appears from the discussion by all counsel and any pro se party that The Parties have

        discussed mediation, but remain substantially apart.      The chances of settlement are,

        therefore, slim. LNRS remains open to mediation should Plaintiff agree to do so without

        any condition regarding a minimum settlement amount.

 f.     Counsel for the parties and any pro se party considered ADR in accordance with

        D.C.COLO.LCivR.16.6.

                               11. OFFER OF JUDGMENT

         Counsel and any pro se party acknowledge familiarity with the provision of Rule 68 (Offer

of Judgment) of the Federal Rules of Civil Procedure. Counsel have discussed it with the clients

against whom claims are made in this case.

                        12. EFFECT OF FINAL PRETRIAL ORDER
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 10 of 11




         Hereafter, this Final Pretrial Order will control the subsequent course of this action and

 the trial, and may not be amended except by consent of the parties and approval by the court or

 by order of the court to prevent manifest injustice. The pleadings will be deemed merged herein.

 This Final Pretrial Order supersedes the Scheduling Order. In the event of ambiguity in any

 provision of this Final Pretrial Order, reference may be made to the record of the pretrial

 conference to the extent reported by stenographic notes and to the pleadings.

       13. TRIAL AND ESTIMATED TRIAL TIME; FURTHER TRIAL PREPARATION
                                PROCEEDINGS

  1.      Trial is to a jury,

  2.      Trial is estimated to take 3 days,

  3.      Trial will be held in Denver, CO.

  4.      The trial date will be

  5.      Jury charges, verdict forms, and proposed voir dire shall be due by.



  DATED this 7th day of July 2021.

                                                        BY THE COURT

                                                        _____________________________
                                                        United States Magistrate Judge




  APPROVED:
Case 1:20-cv-02496-MEH Document 36 Filed 06/29/21 USDC Colorado Page 11 of 11




 s/ Matthew R. Osborne
 11178 Huron St., Ste 7
 Northglenn, CO 80234
 (303) 759-7018
 matt@mrosbornelawpc.com
 Attorney for Plaintiff

 s/ Ronald I. Raether, Jr.
 Ronald I. Raether, Jr.
 TROUTMAN PEPPER HAMILTON SANDERS LLP
 5 Park Plaza, Suite 1400
 Irvine, CA 92614-2545
 Telephone: (949) 622-2722
 Facsimile: (949) 622-2739
 Email: ron.raether@troutman.com
 Attorney for Defendant
